 F)In the Matter of PRESSED STEEL CAR'COMPANY, INC.andSTEELWORIIIERS ORGANIZI\G COAT n TnE, LOCAL UNION 1844Case No. R-3100.-Decided October31,19./1Jurisdiction:railroad and nil tie car manufacturing industry.Practice and Procedure:petition dismissed where no question concerning repre-sentation is found to exist in view of valid existing contract between Companyand competing union.Mr. Harry Brownstein,for the Board.Thorp, Bostwick, Reed & Armstrong, by 111r. C. M. Thorp, Jr.,andMr. Donald W. Ebbert,of Pittsburgh, Pa., for the Company.Mr. Myer Bernstein,of Pittsburgh, Pa., for the S. W. O. C.Mr. Joseph I. Winslow,of Pittsburgh,. Pa., for'the Car and FoundryWorkers.Mr. Frederic B.'Parkes, end,of counsel to the Board.DECISIONANDORDERSTATEMENT Or T17E CASEOn September 3, 1941, Steel Workers Organizing Committee, LocalUnion 1844, herein called the S. W. O. C., filed with the RegionalDirector for the Sixth Region (Pittsburgh, Pennsylvania) a petitionalleging that. a question affecting commerce had arisen concerning therepresentation of employees of Pressed Steel Car Company, Inc.,McNees Rock, .Pennsylvania, herein called the Company, and request-ing an investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On September 15, 1941, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9(c) of theAct, and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investigationand authorized the Regional Director to conduct it and to provide -foran appropriate hearing upon due notice.On September 16, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe S. W. O. C. and upon Car and Foundry Workers Union, Inc.,36 N. L. R. B., No. 117.560 PRESSED STEEL CAR -COMPANY, INC.561herein called the Car and Foundry Workers, a labor organizationclaiming to represent employees directly affected by the investigation.Pursuant to notice, a hearing was held on September 29 and 30, 1941,atPittsburgh, Pennsylvania, before C.W. Whittemore, the TrialExaminer duly designated by the Chief Trial Examiner.The Board,the Company, the S. W. O. C., and the Car and Foundry Workerswere represented and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made various rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed' the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Pursuant to notice, a hearing for the purpose of oral argument washeld before.the Board on October 16, 1941, at Washington, D. C.TheCompany, the S. W. O. C., and the Car and Foundry Workers wererepresented and presented argument.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI., THE BUSINESS OF THE COMPANYPressed Steel Car Company, Inc., a Pennsylvania corporation, isengaged in the business of manufacturing and assembling railroadpassenger cars, railroad freight cars, mine cars and equipment. andshell forging and armour plate.The Company has a number of sub-sidiaries located in the United States and foreign countries.TheCompany owns and ' operates two plants, located at 'McKees Rock,Pennsylvania, and Hegewisch, Illinois, respectively.The instant pro-ceeding is concerned only with the employees of the McKees Rockplant.In the- year 1940, the Company purchased materials for use at itsMcKee Rock plant valued at more than $2,000,000, approximately 50per cent of which was purchased at points outside the State of Penn-sylvania.In the year 1940, the net sales of the products of the Com-pany'sMcKees Rock plant amounted to more than $25,000,000, ofwhich approximately 75 per cent was sold and shipped to points out-side the State of Pennsylvania.The Company employs approxi.mately 2,500 production and maintenance employees at its McKeesRock plant.H. THE ORGANIZATIONS INVOLVEDSteelWorkers Organizing Committee, Local Union 1844, is a labororganization affiliated with.the Congress of Industrial Organizations,admitting employees of the Company to membership.433118-42-vol. 36-37 562DECISIONS OF NATIONALLABOR RELATIONS BOARDCar and Foundry Workers Union, Inc., is all unaffiliated labororganization.Local No. 1 admits employees of the Company tomembership.III.THE ALLEGEDQUESTION CONCERNINGREPRESENTATIONThe parties stipulated at the hearing that the subregional directorof the S. W. O. C. telephoned the Company's works manager andassistant works manager during the period between January 27 andAugust 14, 1941, concerning grievance matters of members of theS.W. O. C. Sometime between August 14 and 16,1941, the S. W. O. C.informed the Company that it represented a majority of the Company'semployees and requested that the Company consent to an immediateelection.'The Company refused the S. W. O. C.'s request on theground that an election could not properly be held because of an exist-ing contract between the Company and the Car and Foundry Workerswhich had been executed on February 25, 1941.On December 23, 1937, the S. W. O. C. filed a petition requesting aninvestigation and certification of representatives of the Company'semployees.On June 23,1938, the Board issued its Decision and Direc-tion of Election.2An election was held on January 25, 1940, amongthe production and maintenance employees to determine whether theydesired to be represented by the S. W. O. C.3 or by the Car and FoundryWorkers 4 for the purposes of collective bargaining or by neither labororganization.The Car and Foundry Workers won the election, andon February 23, 1940, was formally certified by the Board.5'The S. W. O. C. submitted to the Board's Regional Attorney 1,777 application cards,dated as follows:3 in December 1940, 4 in January 1941, 54 in February 1941, 142 inMarch 1941,204 in April 1941,177 in May 1941,23 in June 1941, 23 in July 1941, 588in August 1941,55 in September 1941, and 504 undated.The Regional Attorney reportedthat 1,140 of the 1,777 apparently genuine signatures are the names of persons whose namesappear on the Company's pay roll of August 31,1941.As of that date,there were approxi-mately 2,483 employees in the unit alleged bythe -S.W. O. C. tobe appropriate.The Car and Foundry workers submitted no evidence of its representational claim to theRegional Attorney but introduced into evidence at the hearing an affidavit of its financialsecretary as to its membership totals.The affidavit states that as of February 25, 1941,the Car and Foundry workers had 2,897 members,ofwhom 1,208 were members in goodstanding with paid-up dues and that asof March31, 1941,the Car and Foundry workershad 2.958 members,of whom 1,242 were members in good standing with paid-up dues.Nocheck of membership records against the Company's pay roll was made.2Matter of Pressed Steel Car Company,Inc.andSteelWorkers Organizing Committee,7 N. L. R.B. 1099.3The record discloses that the S.W. O. C. commenced its organizational activities approxi-mately 4 years ago and has continued its organizational campaign to the present.'The Car and Foundry workers commenced its organizational activities in November1933.The Car and Foundry workers have chartered three locals. Local No. 1 is limitedto employees of the Company;Local No.2, organized in 1937,atMilton,Pennsylvania, islimited to employees of American Car and Foundry Company,Car Shop ; Local No. 3, organ-ized in 1939, is limited to employees of Fort Pitt Malleable Iron Company,McNees Rock,Pennsylvania.'Matter of Pressed Steel Car Company,Inc.andSteelWorkers Organizing Committee,20 N. L.R. B. 700. PRESSEDSTEEL CAR COMPANY, INC.563On February 25,1941, the Company, entered into a contract with theCar and Foundry Workers, recognizing that labor organization asthe exclusive bargaining representative for the Company's employees aThe contract provides that it shall be effective from April 1, 1941, toMarch 31, 1942, and thereafter unless 60 days' notice of terminationbe given before the annual expiration date.The Company and the Car and Foundry Workers contend that theircontract constitutes a bar to a present investigation and certificationof representatives.At the time the contract was executed the Car andFoundry Workers was the certified representative of the Company'semployees.Admittedly, the first claim of majority representation onthe part of the S. W. O. C. was not made until August 14 to 16, 1941.,more than 51/2 months after the contract between the Company andthe Car and Foundry Workers was executed.The S. W. O. C. concedesthat normally under these circumstances the contract between the Com-pany and the Car and Foundry Workers should not be disturbedduring its 1-year term.The S. W. O. C., however, urges that thecontract should not be held to constitute a bar to a present investiga-tion and certification of representatives because of the following al-legedly extraordinary circumstances: (1) increases in the number ofemployees from-1,469.in January 1940, the date of the election, to 2,271in February 1941, the date of execution of the contract between theCompany and the Car and Foundry Workers, and to 2,483 on August31, 1911, the last pay-roll date preceding the hearing; -(2) failure onthe part of the Car and Foundry Workers to administer the contract;(3) dissatisfaction of employees with the contract and the bargainingagency as evidenced by numerous spontaneous strikes.We are of theopinion that none of these reasons is sufficient to justify an election at,the present time.The increase in the number of employees is a normaloccurrence, particularly in times of great industrial activity.More-over, the record discloses that the parties are operating under the con-tractand have negotiated concerning seniority ratings, wagerates, and other grievance matters.A primary purpose of theAct is to stabilize industrial relations by means of collective bargain-ing agreements.,Not to hold a valid exclusive bargaining contract abar to a determination of representatives during its initial term of1 year on the grounds urged by the S. W. O. C. would tend to increaseindustrial unrest rather than to promote industrial peace and thus9The 1941 contract supplanted an earlier "members only" contract entered into between,the Company and the Car and Foundry Workers on April 2, 1937.7SeeConsolidated Edison Company et at. v. NationalLaborRelations Board et at.,305U. S. 197, affirming as modified, 93 F. (2d) 390 (C. C. A. 2), enforcingMatter of Consolidated"Edison Company of New York, Inc., and its affiliated companies, etc.andUnited ElectricalandRadioWorkers of America, affiliated with the Committee for Industrial organization-4 N. L. R. B. 71. 564,DECISIONS. OF NATIONAL —LABOR RELATIONS BOARDwould not best effectuate the policies of the Act. In view of thesecircumstances, we find that the contract between the Company andthe Car and Foundry Workers is a bar to a present investigation andcertification of representatives.We shall dismiss the petition withoutprejudice to the filing of another by the S. W. O. C. within a reasonableperiod before the expiration of the contract between the Company andthe Car and Foundry Workers.We find that no question has arisen concerning the representationof employees of the Company.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWNo question concerning the representation of employees of PressedSteel Car Company, Inc., McKees Rock, Pennsylvania, exists withinthe meaning of Section 9 (c) of the Act.ORDER.Upon the basis of the foregoing findings of fact and conclusion oflaw, the National Labor Relations Board hereby orders that the peti-tion for investigation and certification of representatives filed by SteelWorkers Organizing Committee, Local Union 1844, affiliated withthe Congress of Industrial Organizations, be, and it hereby is, dismissed.